DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.

This action is in response to the application filed on August 25, 2021
Claims 7, 21-23 and 25-34 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 21-23 and 25-34 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Won et al.   (USP: 2016/0135143).

1-6 (Canceled).

As per Claim 7 Won teaches a communication device comprising: 
one or more processors configured to: 
receive, from a proximate terminal device via a direct device-to-device (D2D)  link  (Paragraph 0266 In the device-to-device (D2D) broadcast and groupcast communication, a UE transmits a signal to a plurality of UEs.), a first radio channel information that characterizes a radio downlink radio channel for a network access node that the communication device is connected to (Paragraph 0452, 0455, 0459, 0462  FIG. 44 illustrating an a physical downlink shared channel (PDSCH the UE may receive the control information in the first control channel area. In other words, based on the first control channel transmission area that is configured through the upper signaling or the first control channel transmission area that is configured through the PCFICH of the PCell, if the channel can be occupied at the OFDM symbol just following the first control channel transmission area
example of a resource allocation structure for a mode 1 of a device-to-device (D2D)  communication a UE that executes device-to-device (D2D)  communication based on Mode 1 needs to be connected with a BS (RRC_CONNECTED) to transmit a D2D communication signal.); determine a second radio channel information for the radio downlink channel based on downlink signals received from the network access node (Paragraph, 452, 0459, 0461 FIG. 44 At this time, the UE may monitor the second control channel area, which can be received from the BS, based on the information on the second control channel, which is configured by the BS, in order to thereby receive the control information, an EPDSCH or a conventional PDSCH including data or control information etc., the EPDCCH transmitted in the second control channel area.. For example, the BS transmits UE scheduling information for the corresponding area through the second control channel, and the UE blind-decodes/detects the second control channel reception-available area that is configured with the upper signaling in order to thereby identify its own scheduling information. Example of a resource allocation structure for a mode 2 of a device-to-device (D2D)  communication a UE that executes D2D communication based on Mode 2 transmits a device-to-device (D2D) communication signal at a DL timing and, thus, may transmit a device-to-device (D2D)  signal irrespective of the state of the connection with a BS.);
apply the shared radio channel information and local radio channel information to obtain a joint radio channel information for the radio downlink channel (Paragraph 0119, 0143, 0508 A physical downlink control channel (PDCCH) area, which is a control channel area, and a physical downlink shared channel (PDSCH), which is a data channel area, are divided on the time axis and are then transmitted. A response channel to a DL data channel and other feedback information. In addition, the result of combining the wireless channel between the  BS or transmitting point and the UE in the subframe with the antenna precoding for the MIMO transmission... combining (joint) on the successively retransmitted PDSCHs and thus, may increase the rate of successful decoding. ); and
 receive downlink data from the network access node based on the joint radio channel information (Paragraph  0143, 0564 combine the same with the channel measured through the CSI-RS in the corresponding RB in order to thereby create the channel status information.The successive retransmission of FIG. 3, a BS may aggressively transmit DL data to a UE, and the UE executes chase-combining on the successively retransmitted PDSCHs and thus, may increase the rate of successful decoding. ),
wherein the first radio channel information and the second radio channel information comprise at least one of a downlink channel state information, a channel estimation for the radio downlink channel, a power level, a frequency offset, or a delay spread (Paragraph 0317, 0319, 0321-0323  channel state information (CSI) associated with an Rx channel environment. A device-to-device (D2D) frequency resource allocated to a subframe for the transmission of CSI Transmits CSI together with ACK/NACK information in 1 subsequent subframe.  ).

8 - 20. (Canceled)

As per Claim 21 Won teaches the communication device of claim 7, wherein the one or more processors are further configured to transmit the second radio channel information to the proximate terminal device on the direct D2D link (Paragraph 0277, 0633 FIG. 18 is a diagram illustrating an example in which device-to-device (D2D)  unicast communication that the BS 1801 manages a UE 1803, a UE 1804, a UE 1805, and a UE 1806 located within a cell 1802, which is a signal transmission range of the BS 1801. ).

As per Claim 22 Won teaches the communication device of claim 7, wherein the one or more processors are further configured to: before receiving the first radio channel information, receive a device knowledge history class from the proximate terminal device; and request the first radio channel information from the proximate terminal device based on the device knowledge history class (Paragraph 0280, 0633 The existing D2D broadcast and groupcast communication of FIG. 17 and the D2D unicast communication of the D2D communication. Therefore, the embodiments of the present disclosure may not be limited to the D2D communication in the cellular coverage, and may also be applied when the network does not operate and a UE exists outside the cellular coverage. The location/area information may be a geographical information. As another example, the location/area information may include at least one cell identifier. ). 

As per Claim 23 Won teaches the communication device of claim 22, wherein the device knowledge history class comprises classifications based on one or more of a device mobility or a network connection information for a geographic range (Paragraph 0633 The location/area information may be a geographical information. As another example, the location/area information may include at least one cell identifier).

As per Claim 24 Won teaches the communication device of claim 7, wherein the first radio channel information and the second radio channel information comprise at least one of a downlink channel state information, a channel estimation for the radio downlink channel, a power level, a frequency offset, or a delay spread (Paragraph 0317, 0319, 0321-0323  channel state information (CSI) associated with an Rx channel environment. A device-to-device (D2D) frequency resource allocated to a subframe for the transmission of CSI Transmits CSI together with ACK/NACK information in 1 subsequent subframe.  ).

As per Claim 25 Won teaches the communication device of claim 7, wherein the combining of the first radio channel information and the second radio channel information to obtain the join radio channel information for the radio downlink channel comprises determining a joint channel state information estimation using the first radio channel information and the second radio channel information based on respective times at which they were obtained (Paragraph 0143, 0564 FIG. 3, combine the same with the channel measured through the CSI-RS in the corresponding RB in order to thereby create the channel status information. A BS may aggressively transmit DL data to a UE, and the UE executes chase-combining on the successively retransmitted PDSCHs and thus, may increase the rate of successful decoding. Channel Status Information Creating Method 1 using the IMR2, the UE estimates the amount of interference in the RBs).

As per Claim 26 Won teaches a communication device comprising:
one or more processors configured to:
receive, from a proximate terminal device via a direct device-to-device (D2D) link (Paragraph 0266 In the device-to-device (D2D) broadcast and groupcast communication, a UE transmits a signal to a plurality of UEs.), a first radio channel information that characterizes a radio downlink channel for a network access node that the communication device is connected to (Paragraph 0452, 0455, 0459, 0462  FIG. 44 illustrating an a physical downlink shared channel (PDSCH the UE may receive the control information in the first control channel area. In other words, based on the first control channel transmission area that is configured through the upper signaling or the first control channel transmission area that is configured through the PCFICH of the PCell, if the channel can be occupied at the OFDM symbol just following the first control channel transmission area example of a resource allocation structure for a mode 1 of a device-to-device (D2D)  communication a UE that executes device-to-device (D2D)  communication based on Mode 1 needs to be connected with a BS (RRC_CONNECTED) to transmit a D2D communication signal.); 
determine a second radio channel information for the radio downlink channel based on downlink signals received from the network access node (Paragraph, 452, 0459, 0461 FIG. 44 At this time, the UE may monitor the second control channel area, which can be received from the BS, based on the information on the second control channel, which is configured by the BS, in order to thereby receive the control information, an EPDSCH or a conventional PDSCH including data or control information etc., the EPDCCH transmitted in the second control channel area.. For example, the BS transmits UE scheduling information for the corresponding area through the second control channel, and the UE blind-decodes/detects the second control channel reception-available area that is configured with the upper signaling in order to thereby identify its own scheduling information. Example of a resource allocation structure for a mode 2 of a device-to-device (D2D)  communication a UE that executes D2D communication based on Mode 2 transmits a device-to-device (D2D) communication signal at a DL timing and, thus, may transmit a device-to-device (D2D)  signal irrespective of the state of the connection with a BS.);
combine the first radio channel information and the second radio channel information to obtain a joint radio channel information for the radio downlink channel (Paragraph 0119, 0143, 0508 A physical downlink control channel (PDCCH) area, which is a control channel area, and a physical downlink shared channel (PDSCH), which is a data channel area, are divided on the time axis and are then transmitted. A response channel to a DL data channel and other feedback information. In addition, the result of combining the wireless channel between the  BS or transmitting point and the UE in the subframe with the antenna precoding for the MIMO transmission... combining (joint) on the successively retransmitted PDSCHs and thus, may increase the rate of successful decoding. ); and receive downlink data from the network access node based on the joint radio channel information (Paragraph  0143, 0564 combine the same with the channel measured through the CSI-RS in the corresponding RB in order to thereby create the channel status information.The successive retransmission of FIG. 3, a BS may aggressively transmit DL data to a UE, and the UE executes chase-combining on the successively retransmitted PDSCHs and thus, may increase the rate of successful decoding. ), wherein the combining of the first radio channel information and the second radio channel information to obtain the join radio channel information for the radio downlink channel comprises determining a joint channel state information estimation using the first radio channel information and the second radio channel information based on respective times at which they were obtained (Paragraph 0143, 0564 FIG. 3, combine the same with the channel measured through the CSI-RS in the corresponding RB in order to thereby create the channel status information. A BS may aggressively transmit DL data to a UE, and the UE executes chase-combining on the successively retransmitted PDSCHs and thus, may increase the rate of successful decoding. Channel Status Information Creating Method 1 using the IMR2, the UE estimates the amount of interference in the RBs).

As per Claim 27 Won teaches the communication device of claim 26, wherein the one or more processors are further configured to transmit the second radio channel information to the proximate terminal device on the direct D2D link (Paragraph 0277, 0633 FIG. 18 is a diagram illustrating an example in which device-to-device (D2D)  unicast communication that the BS 1801 manages a UE 1803, a UE 1804, a UE 1805, and a UE 1806 located within a cell 1802, which is a signal transmission range of the BS 1801. ).

As per Claim 28 Won teaches the communication device of claim 26, wherein the one or more processors are further configured to: before receiving the first radio channel information, receive a device knowledge history class from the proximate terminal device; and request the first radio channel information from the proximate terminal device based on the device knowledge history class (Paragraph 0280, 0633 The existing D2D broadcast and groupcast communication of FIG. 17 and the D2D unicast communication of the D2D communication. Therefore, the embodiments of the present disclosure may not be limited to the D2D communication in the cellular coverage, and may also be applied when the network does not operate and a UE exists outside the cellular coverage. The location/area information may be a geographical information. As another example, the location/area information may include at least one cell identifier. ).

As per Claim 29 Won teaches the communication device of claim 28, wherein the device knowledge history class comprises classifications based on one or more of a device mobility or a network connection information for a geographic range(Paragraph 0633 The location/area information may be a geographical information. As another example, the location/area information may include at least one cell identifier).

As per Claim 30 Won teaches the communication device of claim 26, wherein the first radio channel information and the second radio channel information comprise at least one of a downlink channel state information, a channel estimation for the radio downlink channel, a power level, a frequency offset, or a delay spread(Paragraph 0317, 0319, 0321-0323  channel state information (CSI) associated with an Rx channel environment. A device-to-device (D2D) frequency resource allocated to a subframe for the transmission of CSI Transmits CSI together with ACK/NACK information in 1 subsequent subframe ).

As per Claim 31 Won teaches a communication device comprising: one or more processors configured to: receive, from a proximate terminal device via a direct device-to-device (D2D) link(Paragraph 0266 In the device-to-device (D2D) broadcast and groupcast communication, a UE transmits a signal to a plurality of UEs.), a first radio channel information that characterizes a radio downlink channel for a network access node that the communication device is connected to (Paragraph 0452, 0455, 0459, 0462  FIG. 44 illustrating an a physical downlink shared channel (PDSCH the UE may receive the control information in the first control channel area. In other words, based on the first control channel transmission area that is configured through the upper signaling or the first control channel transmission area that is configured through the PCFICH of the PCell, if the channel can be occupied at the OFDM symbol just following the first control channel transmission area example of a resource allocation structure for a mode 1 of a device-to-device (D2D)  communication a UE that executes device-to-device (D2D)  communication based on Mode 1 needs to be connected with a BS (RRC_CONNECTED) to transmit a D2D communication signal.);
 determine a second radio channel information for the radio downlink channel based on downlink signals received from the network access node (Paragraph, 452, 0459, 0461 FIG. 44 At this time, the UE may monitor the second control channel area, which can be received from the BS, based on the information on the second control channel, which is configured by the BS, in order to thereby receive the control information, an EPDSCH or a conventional PDSCH including data or control information etc., the EPDCCH transmitted in the second control channel area.. For example, the BS transmits UE scheduling information for the corresponding area through the second control channel, and the UE blind-decodes/detects the second control channel reception-available area that is configured with the upper signaling in order to thereby identify its own scheduling information. Example of a resource allocation structure for a mode 2 of a device-to-device (D2D)  communication a UE that executes D2D communication based on Mode 2 transmits a device-to-device (D2D) communication signal at a DL timing and, thus, may transmit a device-to-device (D2D)  signal irrespective of the state of the connection with a BS.);
combine the first radio channel information and the second radio channel information to obtain a joint radio channel information for the radio downlink channel (Paragraph 0119, 0143, 0508 A physical downlink control channel (PDCCH) area, which is a control channel area, and a physical downlink shared channel (PDSCH), which is a data channel area, are divided on the time axis and are then transmitted. A response channel to a DL data channel and other feedback information. In addition, the result of combining the wireless channel between the  BS or transmitting point and the UE in the subframe with the antenna precoding for the MIMO transmission... combining (joint) on the successively retransmitted PDSCHs and thus, may increase the rate of successful decoding. ); and receive downlink data from the network access node based on the joint radio channel information(Paragraph  0143, 0564 combine the same with the channel measured through the CSI-RS in the corresponding RB in order to thereby create the channel status information.The successive retransmission of FIG. 3, a BS may aggressively transmit DL data to a UE, and the UE executes chase-combining on the successively retransmitted PDSCHs and thus, may increase the rate of successful decoding. ),  wherein the one or more processors are further configured to: before receiving the first radio channel information, receive a device knowledge history class from the proximate terminal device (Paragraph 0277, 0633 FIG. 18 is a diagram illustrating an example in which device-to-device (D2D)  unicast communication that the BS 1801 manages a UE 1803, a UE 1804, a UE 1805, and a UE 1806 located within a cell 1802, which is a signal transmission range of the BS 1801. ); and request the first radio channel information from the proximate terminal device based on the device knowledge history class(Paragraph 0280, 0633 The existing D2D broadcast and groupcast communication of FIG. 17 and the D2D unicast communication of the D2D communication. Therefore, the embodiments of the present disclosure may not be limited to the D2D communication in the cellular coverage, and may also be applied when the network does not operate and a UE exists outside the cellular coverage. The location/area information may be a geographical information. As another example, the location/area information may include at least one cell identifier).


As per Claim 32 Won teaches the communication device of claim 31, wherein the device knowledge history class comprises classifications based on one or more of a device mobility or a network connection information for a geographic range (Paragraph 0605 The controller can control the transmission/reception unit to transmit SIB information and receive the RRC connection request message from the UE.).

As per Claim 33 Won teaches the communication device of claim 31, wherein the one or more processors are further configured to transmit the second radio channel information to the proximate terminal device on the direct D2D link(Paragraph 0277, 0633 FIG. 18 is a diagram illustrating an example in which device-to-device (D2D)  unicast communication that the BS 1801 manages a UE 1803, a UE 1804, a UE 1805, and a UE 1806 located within a cell 1802, which is a signal transmission range of the BS 1801. ).

As per Claim 34 Won teaches the communication device of claim 7, wherein the combining of the first radio channel information and the second radio channel information to obtain the join radio channel information for the radio downlink channel comprises determining a joint channel state information estimation using the first radio channel information and the second radio channel information based on respective times at which they were obtained(Paragraph 0143, 0564 FIG. 3, combine the same with the channel measured through the CSI-RS in the corresponding RB in order to thereby create the channel status information. A BS may aggressively transmit DL data to a UE, and the UE executes chase-combining on the successively retransmitted PDSCHs and thus, may increase the rate of successful decoding. Channel Status Information Creating Method 1 using the IMR2, the UE estimates the amount of interference in the RBs).

Response to Argument(s)
Applicant's argument(s) filed on August 25, 2021 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion

  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468